DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination A cooling and debris mitigation system for a work vehicle powertrain, the cooling and debris mitigation system comprising: a pressurized air source providing pressurized airflow at a first temperature; a plurality of impingement outlets positioned proximate the work vehicle powertrain to direct airstreams against targeted exterior regions thereof; a flow network fluidly coupling the pressurized air source to the plurality of impingement outlets; and a first vortex tube positioned in the flow network and configured to separate pressurized airflow received from the pressurized air source into a hot stream and a reduced temperature stream, the first vortex tube comprising: a vortex tube inlet fluidly coupled to the pressurized air source; an exhaust port through which the hot stream is discharged; and a nozzle through which the reduced temperature stream is discharged at a second temperature less than the first temperature, the reduced temperature stream impinging upon at least one of the targeted exterior regions of the work vehicle powertrain to provide cooling thereto and reduce debris accumulation thereon. The cited prior art references teach various aspects of the claimed invention such as using compressed air to spray an airflow, but none teach the completed the claimed invention of the vortex nozzle directed at a targeted region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747